Name: 85/360/EEC: Council Decision of 16 July 1985 on the restructuring of the system of agricultural surveys in Greece
 Type: Decision_ENTSCHEID
 Subject Matter: information and information processing;  Europe;  EU finance;  farming systems;  marketing
 Date Published: 1985-07-23

 Avis juridique important|31985D036085/360/EEC: Council Decision of 16 July 1985 on the restructuring of the system of agricultural surveys in Greece Official Journal L 191 , 23/07/1985 P. 0053 - 0055 Finnish special edition: Chapter 3 Volume 18 P. 0248 Swedish special edition: Chapter 3 Volume 18 P. 0248 *****COUNCIL DECISION of 16 July 1985 on the restructuring of the system of agricultural surveys in Greece (85/360/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is necessary, for effective and balanced implementation of the common agricultural policy in Greece, to have statistical and farm accounting information of satisfactory scope and reliability on agricultural holdings in that country and on the production, processing and marketing of agricultural products; Whereas the Hellenic Republic is currently unable to provide the amount and quality of statistical data required for the formulation and follow-up of the common agricultural policy, thus making a restructuring of the information collecting and processing system highly desirable in order to create a more solid basis for the statistical information to be supplied; whereas the system could at the same time be brought into line with those in the other Member States, thus improving comparability within the Community; Whereas, in pursuance of Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (4), as last amended by Regulation (EEC) No 2143/81 (5), the Hellenic Republic is required to participate in this data network; whereas this participation is currently facing serious infrastructure problems; whereas it is therefore desirable that the best advantage should be drawn from improvements in infrastructure whilst at the same time complying with the current rules governing the said data network; Whereas, in view of the geographical structure of the country and the small divisions of the agricultural production apparatus, the implementation of a modern system for compiling and processing data calls for very substantial resources; Whereas, because of economic and budgetary contraints, the Hellenic Republic does not have sufficient means to make the considerable effort involved in establishing a suitable infrastructure and a statistical system comparable to those which already exist in the other Member States; Whereas the implementation of an effective system for recording statistics in the agricultural sector in Greece will be in the interest of the Community and will contribute to the attainment of the objectives defined in Article 39 (1) (a) of the Treaty; Whereas a Community contribution to the financing of the measures to be taken must be envisaged without, however, making expenditure relating to administrative costs or personnel within the meaning of Article 1 (4) of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (6), as last amended by Regulation (EEC) No 3509/80 (7), chargeable to the Community budget; Whereas the five-year programme (hereinafter called 'the programme') submitted by the Hellenic Republic to meet Community requirements in the area of agricultural statistics involves overall expenditure of 61 million ECU and whereas the Community contribution should not exceed one third of that sum; Whereas, while the Hellenic Republic should retain responsibility for such planning in the light of existing administrative structures, certain conditions should be laid down to guarantee optimum utilization of the Community's financial contribution; Whereas the Community must be able to ensure that the measures taken by the Hellenic Republic will help to attain the objectives of the joint action and will fulfil the conditions under which the Community financing is granted, and whereas the Commission will take the measures required to review the programme; Whereas a procedure should be laid down whereby the Member States and the Commission will cooperate closely in the Standing Committee on Agricultural Statistics, HAS ADOPTED THIS DECISION: Article 1 In order to organize in Greece a system for compiling and processing statistics and farm accounting data in the agricultural sector which will fully satisfy Community requirements in this field, the Hellenic Republic shall ensure: (a) the strengthening of the central technical and administrative infrastructure responsible for organizing, programming and implementing the compiling and processing of agricultural statistical data; (b) the strengthening or creation of a regional technical and administrative infrastructure which ensures that the required surveys are carried out and that the data are forwarded to the National Statistical Service of Greece and to the Ministry of Agriculture; (c) an improved basis for sampling by creating a register of agricultural holdings; (d) the gradual introduction of a coherent programme of statistical surveys, conducted on the basis of samples at agricultural holding level, by interviewers chosen and specially trained for that purpose. Article 2 The Hellenic Republic shall ensure that, once the restructuring is completed, the organization of the system referred to in Article 1 guarantees the holding of existing or future surveys at Community level and that these surveys fulfil the requirements of Community law as regards scope and purpose and the realiability and time limits prescribed, without any further financial aid being granted by the Community, other than the contribution provided for in this Decision, except in cases where Community contributions are also laid down for the other Member States. Article 3 1. The organization of the new system of surveys referred to in Article 1 shall take the form of a programme which is to begin in 1986 and shall be spread over a period of five years (1986 to 1990). The new system shall apply in particular to work on agricultural statistics provided for in the statistical programmes of the European Communities and to work designed to ensure the participation of the Farm Accountancy Data Network in the strengthened regional and national technical and administrative infrastructure. 2. The timetable for the introduction of the programme on the basis of the new system shall be as follows: - first year: Macedonia; - second year: Macedonia, Thrace, Thessaly and Epirus; - third year: Macedonia, Thrace, Thessaly, Epirus, Central Greece and the Ionian Islands; - fourth year: Macedonia, Thrace, Thessaly, Epirus, Central Greece, the Ionian Islands and the Peloponnese; - fifth year: the whole of Greece. 3. The Hellenic Republic shall be entitled to submit amendments to the running of the programme. The Commission shall decide whether such amendments shall be approved, in accordance with the procedure laid down in Article 7. Article 4 1. From 1986 until the end of the programme, the Hellenic Republic shall submit to the Commission, in June each year (t), an annual programme of measures for the purposes of applying Article 3. The first annual programme, which shall be presented not later than three months after this Decision comes into force, shall define the measures to be introduced in the year after it is submitted. The annual programme shall contain information on: (a) all the surveys to be carried out in the following year (t + 1), particularly on the field of observation, the sampling plan, the questionnaires to be used, the anticipated statistical errors and the measures introduced to increase the reliability of the results; (b) progress achieved in strengthening the technical and administrative apparatus both centrally and regionally; (c) experience gained from the implementation of the previous annual programme (t - 1), including progress made in the institution of the new survey system at regional level in each production sector, the statistical errors recorded and the measures introduced to increase the reliability of the results; (d) a report on the financing of the programme and the use of the Community contribution. 2. At the request of the Commission, the Hellenic Republic shall supply additional information on the annual programme submitted in accordance with paragraph 1. 3. The Commission shall decide whether the annual programme shall be approved, in accordance with the procedure laid down in Article 7. Article 5 1. The Commission shall take all the necessary steps to ensure that the running of the programme enables the objectives referred to in Article 1 to be achieved. 2. Every year and for the duration of the programme, the Commission shall submit to the Council a report on the implementation of the programme, in particular as concerns its technical and financial aspects. Article 6 1. The Community shall contribute to the financing of the programme up to the amount of the appropriations entered for this purpose in the general budget of the European Communities and in accordance with the arrangements laid down in this Decision. The Community contribution shall be equal to not more than one third of the actual expenditure of the programme. The expenditure to be borne by the Community estimated necessary amounts to 20 million ECU for the entire programme. 2. The contribution shall be made available to the Hellenic Republic in yearly instalments after submission and approval of the annual programme referred to in Article 4 (1). 3. The annual distribution of the amount referred to in paragraph 1 shall depend on the progress made in the implementation of the programme. Article 7 1. Where the procedure laid down in this Article is to be followed, the Chairman shall refer the matter to the Standing Committee on Agricultural Statistics, either on his own initiative or at the request of the representative of a Member State. 2. The Commission representative shall submit a draft of the measures to be adopted. The Standing Committee on Agricultural Statistics shall deliver its opinion on the draft within a time limit which the Chairman may lay down according to the urgency of the matters submitted for discussion. The opinion shall be delivered by a majority of 45 votes, the votes of the Member States being weighted as provided for in Article 148 (2) of the Treaty. The Chairman shall not vote. The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the Standing Committee on Agricultural Statistics, they shall forthwith be communicated by the Commission to the Council. In that event, the Commission may defer application of the measures which it has adopted for not more than one month from the date of such communication. The Council, acting by a qualified majority, may take a different decision within one month. Article 8 This Decision is addressed to the Hellenic Republic. Done at Brussels, 16 July 1985. For the Council The President M. FISCHBACH (1) OJ No C 22, 24. 1. 1985, p. 8. (2) OJ No C 94, 15. 4. 1985, p. 121. (3) OJ No C 160, 1. 7. 1985, p. 15. (4) OJ No 109, 23. 6. 1965, p. 1859/65. (5) OJ No L 210, 30. 7. 1981, p. 1. (6) OJ No L 94, 28. 4. 1970, p. 13. (7) OJ No L 367, 31. 12. 1980, p. 87.